

116 HR 7163 IH: VA FOIA Reform Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7163IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Cisneros (for himself and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to reduce the backlog of requests for information made to the Department of Veterans Affairs pursuant to section 552 of title 5, United States Code, and for other purposes.1.Short titleThis Act may be cited as the VA FOIA Reform Act of 2020. 2.Reduction of backlog of certain requests for information(a)Reduction of backlogs(1)FOIABy not later than three years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall reduce the backlog of FOIA requests by 75 percent.(2)Office of Special CounselBy not later than three years after the date of the enactment of this Act, the Secretary shall reduce the backlog of Special Counsel requests by 75 percent.(b)Proactive disclosuresOn an ongoing basis, the Secretary shall determine the documents, records, and information of the Department of Veterans Affairs that are the types of documents, records, and information of the Department that the Secretary determines are frequently requested and provided pursuant to section 552 of title 5, United States Code. The Secretary shall regularly make such documents, records, and information publicly available, including by publishing such documents, records, and information on the internet website of the Department.(c)Compliance assessmentThe Secretary shall request the Director of the Office of Government Information Services of the National Archives and Records Administration to conduct an assessment of the compliance by the Department of Veterans Affairs with section 552 of title 5, United States Code.(d)Reports(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on implementing subsections (a) and (b). The report shall include the following:(A)A plan for such implementation.(B)An analysis of the root causes of the backlog of FOIA requests and the backlog of Special Counsel requests.(C)A plan to improve and acquire technology, including with respect to searching email and other electronic information, and the timelines for such improvement, to ensure that the information technology of the Department of Veterans Affairs is capable of carrying out such plan.(D)Identification of efficient procedures, policies, and systems of the Department that could be developed to allow employees of the Department responsible for replying to requests under section 552 of title 5, United States Code, to search and review documents rather than other employees of the Department.(E)Identification of the documents and information that will be made publicly available under subsection (b) and identification of the 10 most frequently requested types of documents, records, or information.(F)Recommendations with respect to any additional resources or legislative action the Secretary determines necessary for such implementation.(2)Annual reportsDuring the three-year period following the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate annual reports on implementing subsections (a) and (b).(3)PublicationThe Secretary shall make publicly available on the internet website of the Department the reports under paragraphs (1) and (2) by not later than 30 days after the date on which the Secretary submits the reports to the Committees on Veterans’ Affairs of the House of Representatives and the Senate. (e)DefinitionsIn this section:(1)The term backlog of FOIA requests means the number of requests, as reported by the Secretary of Veterans Affairs to the Attorney General in the Annual FOIA Report for Fiscal Year 2019, made by individuals to the Secretary pursuant to section 552 of title 5, United States Code, for documents or information that the Secretary has not fulfilled or provided a response to the individual.(2)The term backlog of Special Counsel requests means the number of requests, as determined by the Secretary of Veterans Affairs by not later than 90 days after the date of the enactment of this Act, made by the Special Counsel to the Secretary pursuant to chapter 12 of part II of title 5, United States Code, for documents or information that the Secretary has not fulfilled or provided a response to the Office of Special Counsel. 